Exhibit EXECUTION VERSION SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of November 6, 2009 is made by and among CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (f/k/a/ CBRL GROUP, INC.)(the “Borrower”), the Guarantors identified on the signature pages hereto, the Lenders party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (in such capacity, the “Administrative Agent”), and WELLS FARGO SECURITIES, LLC, BANC OF AMERICA SECURITIES LLC and SUNTRUST ROBINSON HUMPHREY, INC. as the joint lead arrangers and joint bookrunners (the “Arrangers”). W I T N E
